Order entered November 12, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01121-CR

                           JOHN PAUL ROBINSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. F10-64197-L

                                         ORDER
       Before the Court is appellant’s June 20, 2013 objection to supplemental clerk’s record

and October 28, 2013 objection to second supplemental clerk’s record. We OVERRULE the

objections.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE